Title: To Thomas Jefferson from Robert Williams, 6 April 1807
From: Williams, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Washington M.T. April 6th 1807.
                        
                        In my last letter to you, under date of March 14h. I gave a full and Cercumstantial account of the political
                            occurrences in this Territory.
                        By that letter, you must at once have seen, that my Situation as to a Secretary was not Such as it ought to
                            be, Yet I did hope and expected that on an acquaintance with Mr. Meade by Shewing a passive indifference to the little notions which he had Conceived and a disregard to the
                            attempts he had been making; together with a deportment toward him so liberal as to inspire that Confidence which ought to
                            exist between officers Situated as we were, I Could have induced a
                            different and reciprocal Conduct—To effect this, I do assure you that I concealed my knowledge of his heretofore conduct
                            toward me, and indeavoured by distinguished attentions and Civilities to bring him over to his duties, and to produce a disposition which Could merit my Confidence, but this has all
                            been to no purpose and seemed only to flatter his Vanity, highten his ambition and incite hostility—My Confidence has
                            been abused—Those things exposed which prudence and Official Situations forbid, with no other apparent object than to
                                generate party and to be Connected with it—Suggest the
                            impropriety of these things, the reply is “I am a Republican,. Our government is such, hence no secrets are necessary, the
                            public ought to know every thing to be done. This is true to certain
                            digree but no further.
                        With Such a character for Secretary it is not possible for me to administer the government, so, as to Comport
                            with the publick interest—consonant to your Views, or my own case—
                        I assure you, that having been once before under the necessity of a Similar application to the present, has
                            induced me to forego my own feelings and perhaps official propriety in my attempts to reconcile as above stated, but the thing is no longer tolerable and it beckons me to be
                            candid and Make it known to you, as I am responsible to you and my Country for the correct administration of this quarter
                            of it.
                        Mr. Meade has given but a very few days attendance to the duties of his office Since my arrival—has
                            recovered of his wound some time past—was married last week to Mr. Green’s Daughter—was here a few days before and said
                            he intended making his house at Mr. Greens about 13 miles off—All the official and Exeuctive acts of the government
                            remain unacted on as to the territorial duties, except by myself, such as I have perceiv’d to be done.
                        Should it be thought advisable to afford a successor to Mr. Meade, I will take the liberty of naming Thomas
                            H. Williams* not that I know he will accept (and such is his diffidence on those occasions, that I dare not suggest the
                            thing or he might render it improper for me to mention it) but when we consider he did heretofore accept and his
                            reasons, for resigning, (the land business, now about to close) we have a right to conclude he might accept. I do assure
                            you that no appointment in this Territory could give more general Satisfaction than that of Mr  Williams would. By this he might be induced to hold the office of Register (as I expect)
                            I know it is his intention to resign that office, as soon as the land Claims are Concluded, which will be in a few weeks—The reason he assigns is the inadequate Salery, by annexing the two offices a man highly qualified for both will be
                            secured without which for the present saleries it will be difficult to procure characters qualified who will accept of
                            either. I have the honor to be yrs.
                        
                            Robert Williams
                            
                        
                    